Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on December 22, 2020. Claims 1-20 are currently pending. 

Drawings
The drawings were received on 12/22/2020. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” has been used to designate both a proximal side (Fig. 3) and a housing edge (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201 (para [0034]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 712 (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the response filed on 12/22/2020 clarifying the language of the abstract the objections made against the specification in the office action of 5/14/2020 have been withdrawn. 

Claim Objections
Claim 3-4 are objected to because of the following informalities:  Claim 3 should recite –Body Mass index (BMI)—in order to provide the full name for the acronym before its first instance of use in the claims.  Claim 4 directly depends from claim 3 and is also objected to for the reasons stated above regarding claim 3. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/22/2020 amending the claims to clarify the language many of the 112 rejections made against the claims in the office actin of 5/14/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 recites “a plurality of electronically connected sensors” (line 3) and “a plurality of sensors” (line 5) it is unclear whether the “plurality of sensors” are part of the “plurality of electronically connected sensors”, clarification is required. Claim 20 directly depends from claim 19 and is also rejected to for the reasons stated above regarding claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0148031 to Eaves (Eaves). 
In reference to at least claim 1
Eaves teaches a mobile fluoroscopic imaging system which discloses a musculoskeletal assessment apparatus (e.g. imaging system, Figs. 8A-8B) comprising: a non-robotic unit (e.g. imaging system, Figs. 8A-8B) including a plurality of sensors configured to acquire and transmit musculoskeletal medical information corresponding to a patient (e.g. detector assembly 104 contains an array of sensors, para. [0040]) comprising: a dimensioned base unit having a support frame (e.g. cart 126 has a frame, Figs. 8A-8B) and a vertical support 
In reference to at least claim 2
Eaves discloses a powered actuator placed between the support member and the upper assembly and lower assembly to achieve rotation (e.g. automated system, para. [0052]). 
In reference to at least claim 5
Eaves discloses wherein each of the upper assembly and lower assembly is comprised of a housing configured to receive an upper surface (e.g. source assembly 102 and detector assembly 106 have a housing that has an upper surface, Figs. 8A-8B), wherein each of the plurality of sensors is dimensioned to be contained within the housing and the upper surface (e.g. array of sensors contained in the housing, para. [0040]).
In reference to at least claim 6
Eaves discloses wherein the upper surface includes an aperture configured to receive a transparent cover (e.g. detector assembly 104 generally includes a planar substrate such as glass laminated with an array of sensors, para. [0040]), wherein the transparent cover permits passage of sensor input therethrough (e.g. a planar substrate such as glass laminated with an array of sensors, para. [0040]).
In reference to at least claim 8

In reference to at least claim 9
Eaves discloses a computer system configured to receive patient data from the plurality of sensors (e.g. computer 134 with display 130 connected to receive the patient data, Figs. 8A-8B, para. [0050]-[0051]).
In reference to at least claim 10
Eaves discloses a first display to provide an interactive experience to the patient and an auxiliary display for use by medical professionals (e.g. computer 134 with display 130 connected to receive the patient data, Figs. 8A-8B, para. [0050]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0148031 to Eaves (Eaves).
In reference to at least claim 7 
Eaves teaches an apparatus according to claim 1 but does not explicitly teach a plurality of fans configured to cool each of the plurality of sensors and provide a consistent ambient temperature. It was well known within the art before the effective filing date of the invention to use fans for cooling electronic systems/components in order to reduce the likelihood of overheating of the components within the electronic system, therefore it would have been obvious to . 

Allowable Subject Matter
Claims 11-18 are allowed. Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art fails to teach or reasonably suggest within the context of the other claimed elements a dimensioned base unit including a vertical support member configured to retain an upper assembly at a first height and a lower assembly at a second height, each of the upper assembly and lower assembly including a plurality of sensors and being movably coupled to the vertical support member via pivoting members configured as an aperture to permit the support member to pass therethrough so the support members are able to rotate about the vertical support member, wherein the plurality of sensors includes at least three of the following: at least one infrared motion sensor, at least one impedance BMI sensor, at least one photographic device, and at least one grip strength dynamometer, respectively in combination with the other claim limitations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The well-known statements regarding cooling fans made within the office action of 5/14/2020 and not traversed within the response filed on 12/22/2020 are taken to be admitted prior art, see MPEP 2144.03. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792